OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 28 May 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 28 September 2020 has been entered. Claim 7 has been canceled and new claims 18-20 have been added. As such, claims 1-6, and 8-20 remain pending, claim 13 has been previously withdrawn, and claims 1-6, 8-12, and 14-20 are under consideration and examined on the merits. Applicant’s amendments to the specification have overcome the objections thereto previously set forth in the Non-Final Office Action. Applicant’s amendments to the claims have overcome the objections to the claims, as well as the rejection of claims 2 and 3 under 35 U.S.C. 112(b), both previously set forth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mecklenburg et al. (US 2007/0123615; “Mecklenburg”) (previously cited).
Regarding claims 1, 4-6, 10, 16-18, and 20, Mecklenburg discloses a glass-fiber reinforced molding composition (hereinafter “molding composition”) suitable for forming automotive parts and vessels (i.e., containers) which are exposed to hot water, wash and rinse liquors, and other aggressive materials [Abstract; 0002, 0034, 0035]. Given that Mecklenburg discloses the molding composition is suitable for forming a container, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have done as such, e.g., in order to have formed a container suitable for handling hot liquids and/or aggressive media. Thus the container would have been formed from the molding composition as set forth herein.
The molding composition comprises 5 to 50 wt.% glass fibers, 0.001 to 1 wt.% of a nucleating agent (i.e., an additive), and an olefin polymer [0002, 0011-0014]. The olefin polymer is, inter alia, a random propylene copolymer having up to 2 wt.% of other olefin comonomers, including, inter alia, ethylene (with particular preference given thereto), 1-butene, and 1-hexene [0025-0029]. The random propylene copolymer has a melt flow index (MFI) of from 0.2 to 200 g/ 10 min (230°C, 2.16 kg) in accordance with ISO 1133 [0030], of which overlaps and therefore renders prima facie obvious the claimed range of at most 0.7 g/10 min (see MPEP 2144.05(I)) (claims 1, 20), as well as the claimed range of 0.15 to 0.25 g/10 min (claim 18). Given that the molding composition comprises 5 to 50 wt.% glass fibers and 0.001 to 1 wt.% nucleating agent, it logically follows that the amount of random polypropylene copolymer included in the molding composition is approximately from 49 to 94 wt.%, of which overlaps and therefore renders prima facie obvious the claimed polypropylene composition being present in the thermoplastic composition in an amount of 70 to 95 wt.%. The amount of (claims 1 and 20), and the glass fibers being from 5 to 50 wt.% overlaps and therefore renders prima facie obvious the claimed range of 5 to 30 wt.% (see MPEP 2144.05(I)) (claim 1), as well as the range of 5 to 15 wt.% (claim 20). 
The comonomer content of the random propylene copolymer being at most 2 wt.% reads on both of the claimed polypropylene composition having a total comonomer content of at most 3 wt.% based on the weight of the polypropylene composition, as well as the random polypropylene copolymer having a comonomer content from 0.2 to 5 wt.% based on the weight of the random propylene copolymer (claims 1 and 20). The comonomer being ethylene reads on the limitations of claims 4, 17, and 20. The glass fibers read on the limitations of claims 5 and 20. 
Furthermore, Mecklenburg discloses that the glass fibers included in the molding composition have a length from 3 to 6 mm and a diameter of 10 to 20 µm [0013, 0015], where both of the aforesaid ranges are within the corresponding and respective claimed ranges of 1 to 10 mm and 5 to 30 µm (claims 6, 20). Mecklenburg discloses that in order to bind the glass fibers to the polyolefin matrix, a polar-functionalized compatibilizer may be included in the molding composition [0003, 0016] (claim 10), where one of ordinary skill in the art recognizes that the compatibilizer, in functioning to bind the fibers to the matrix, is an adhesion promoter. Mecklenburg discloses that a suitable compatibilizer is a propylene polymer graft modified with acid anhydride or carboxylic acid groups, including maleic anhydride [0016, 0017], of which reads on the limitations of claim 16. 
Regarding the limitation in claims 1 and 20 of the thermoplastic composition having an MFI of less than 0.3 g/10 min, Mecklenburg discloses that the random 
Given that the molding composition of Mecklenburg, set forth above, is substantially identical to the instant claimed and disclosed thermoplastic composition in terms of the species and proportions of each of the components in the composition, in terms of the MFI of the random propylene copolymer that defines the olefin component, in terms of the processes for forming the (poly)olefin component and blending of the components of the composition, and in terms of the process for forming the container, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the molding composition of Mecklenburg would have inherently exhibited an MFI of at most 0.3 g/10 min in accordance with ISO 1133 (2.15 kg, 230°C). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I) and (II)). 
Regarding claim 2, Mecklenburg discloses that the olefin polymer may be a blend of polypropylene, including homopolypropylene, with the random propylene copolymer [0026, 0029]. 
Regarding claim 3
Mecklenburg is silent regarding the amount of random propylene copolymer relative to the amount of homopolypropylene, i.e., is silent regarding the amount of each propylene based polymer in a two-component blend or copolymer thereof.
It is noted that one of ordinary skill in the art recognizes that the claimed range of the random propylene copolymer being present in the polypropylene composition of from 30 to 70 wt.% encompasses a 50:50 weight ratio of the random propylene copolymer to homopolypropylene, in light of the claimed polypropylene composition comprising only the random propylene copolymer and the homopolypropylene. In other words, the claimed range encompasses equal parts random propylene copolymer and homopolypropylene. Further, the Examiner notes that one of ordinary skill in the art recognizes that the amount of copolymer relative to the amount of homopolymer effectively corresponds to the amount of ethylene versus propylene segments included in the blend/polymer backbone, of which has a direct effect on the material and chemical properties and process-ability of the molding composition.
While Mecklenburg does not explicitly disclose the amount of random propylene copolymer being present in the olefin polymer component (e.g., blend or copolymer with homopolypropylene) in an amount of from 30 to 70 wt.% as presently claimed, it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range (see MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the olefin component of the molding composition of Mecklenburg utilizing equal parts (e.g., 50 wt.%/50 wt.%) homopolypropylene and random propylene copolymer and to have increased or decreased the amount of the components relative to one another, including over the presently claimed amount of 30 to 70 wt.%, in order to have increased or decreased the strength or other material properties, chemical resistance, and/or process-ability of the molding composition based on prerequisite limitations in light of the final-formed container application environment. 
The molding composition of modified Mecklenburg would have comprised all of the features set forth above where the amount of random propylene copolymer in the olefin component of the molding composition would have been from 30 to 70 wt.% (relative to the total weight of the olefin component), and likewise, the amount of homopolypropylene would have been from 30 to 70 wt.%, thereby meeting the limitation of claim 3. 
Regarding claims 8, 9, and 15, Mecklenburg is silent regarding the molding composition having a tensile modulus in accordance with ISO 527-1A at 23°C of at least 2000 MPa and/or a stress at yield as measured according to ISO 527 at 23°C of at least 45 MPa (claim 8); is silent regarding the molding composition having a heat deflection temperature (HDT) in accordance with ISO 75 at a load of 0.45 MPa of at least 135°C and/or and HDT (same standard) at a load of 1.8 MPa of at least 90°C (claim 9); and is silent regarding the molding composition having a tensile modulus (same standards) of 2300 MPA and/or a stress yield (same standard) of at least 50 MPa (claim 15)
However, the same inherency rationale set forth above in the rejection of claims 1 applies hereto. That is, given that the molding composition of Mecklenburg, set forth above, is substantially identical to the instant claimed and disclosed thermoplastic composition in terms of the species and proportions of each of the components in the composition, the MFI of the random propylene copolymer, and the processing techniques for polymerizing the polyolefin and molding the container, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the molding composition of Mecklenburg would have exhibited a tensile modulus in accordance with ISO 527-1A at 23°C of at least 2000 MPa and/or a stress at yield as measured according to ISO 527 at 23°C of at least 45 MPa (claim 8); a heat deflection temperature (HDT) in accordance with ISO 75 at a load of 0.45 MPa of at least 135°C and/or and HDT at a load of 1.8 MPa of at least 90°C (claim 9); and a tensile modulus of 2300 MPA and/or a stress yield of at least 50 MPa (claim 15). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)).
Regarding claim 11, specifically the wall thickness of the container being at most 5 mm, it is noted that Applicant’s specification does not disclose any evidence of criticality regarding the wall thickness. In other words, the specification merely concludes that such a thickness can withstand certain temperature and pressure requirements [page 13], but does not provide any data or indicate otherwise that the claimed thickness is critical in achieving said requirements. In other words, across all of container wall was not a property that was measured or analyzed relative to withstanding particular temperature or pressures. As such, given that there is no evidence of criticality associated with the claimed wall thickness of the container, it is noted that the claimed container wall thickness range is a matter of design choice in the size or shape of the article which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular wall thickness was significant (see MPEP 2144.04(IV)(A) and (B)). As such, one of ordinary skill in the art would have arrived at the claimed wall thickness of at most 5 mm. 
Regarding claims 12 and 14, as set forth above, Mecklenburg discloses that the molding composition (as formed into a container) is suitable for containing hot water, wash and rinse liquor (of which one of ordinary skill in the art recognizes encompasses general solvents), and aggressive media. Given that neither claims 12 nor 14 set forth any further material, structural, or chemical limitations regarding the container being an automotive cooling fluid expansion reservoir, the container of Mecklenburg, of which is suitable for containing hot water (with water being recognized in general as a coolant) and aggressive media reads on “a cooling fluid expansion reservoir in automotive applications” (claim 12) and “An automotive cooling liquid expansion reservoir” (claim 14). Additionally or alternatively, given that Mecklenburg discloses the container formed from the molding composition as set forth above, and further teaches that it is suitable for forming containers that are exposed to hot water and aggressive media, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 19, Mecklenburg discloses the use of a homopolypropylene having a MFI of 1.2 g/ 10 min (230°C, 2.16 kg) [0038]. As such, in forming any of the molding compositions encompassed within the scope of Mecklenburg, including the embodiment set forth above comprising a blend of the random propylene copolymer and homopolypropylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the homopolypropylene taught by Mecklenburg, as said homopolypropylene would have been recognized within the art as suitable for forming blends with random propylene copolymers for molding compositions utilized to form containers for aggressive media (see MPEP 2144.07). 

Claims 1-5, 8, 9, 11, 12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raetzsch et al. (US 6,077,907; “Raetzsch”) (previously cited).
Regarding claims 1-5, 12, 14, and 17-19, Raetzsch discloses molded polyolefin articles of improved dimensional stability at elevated temperatures and having improved stiffness, of which can be injection or blow molded, including containers, liquid containers, and tanks for the automotive industry, specifically brake fluid containers, overflow containers for radiators, and pressure equalizing containers, among others [Abstract; col 2, 45-49; col 6, 54-67; col 10, 22-29]. The molded polyolefin articles are formed from a blend of 60 to 99.9 wt.% of unmodified propylene polymer A and 0.1 to 40 wt.% of modified propylene polymer B [col 2, 50-57]. Raetzsch discloses that inter alia, a random propylene ethylene copolymer having a propylene content of from 80 to 99.9 wt.% and a melt index (MFI) at 230°C, 2.16 kg of from 0.1 to 300 g/10 min [col 2, 60-67; col 3, 1-5]. Given that the propylene content is from 80 to 99.9 wt.%, it logically follows that the ethylene content of the random propylene ethylene copolymer is from 0.1 to 20 wt.%. Furthermore, Raetzsch discloses that the random propylene ethylene copolymer includes, on a weight basis relative to the weight of the random propylene ethylene copolymer (unmodified propylene polymer A), from 0.01 to 2.5 wt.% stabilizers, from 0.01 to 5 wt.% processing aids, 0.1 to 1 wt.% antistats (antistatic agents), 0.2 to 3 wt.% pigments, 0.05 to 1 wt.% nucleating agents, and 2 to 20 wt.% flame retardants. Further, also relative to the weight of the random propylene ethylene copolymer, 3 to 40 wt.% of, inter alia, reinforcing materials that are, inter alia, glass fibers, are included in the random propylene ethylene copolymer [col 4, 61-67; col 5, 1-3, 42-44]. As such, the total amount of additives (not including the reinforcing fibers) present in the random propylene ethylene copolymer is from 2.37 to 32.5 wt.% relative to the total weight of the random propylene ethylene copolymer.
Further, Raetzsch discloses that modified propylene polymer B (included in an amount of 0.1 to 40 wt.% relative to the random propylene ethylene copolymer, i.e., unmodified propylene polymer A) is a modified propylene homopolymer having a melt index of 0.05 to 40 g/10 min at 230°C/2.16 kg [col 4, 50-55]. Raetzsch does not explicitly disclose that the additives and reinforcing materials that are included in unmodified propylene polymer A are required in modified propylene polymer B. Rather, Raetzsch discloses in an “especially preferred variation” [col 5, 47-55], that the 
It is noted that hereinafter, “random propylene ethylene copolymer” and “modified propylene homopolymer”, respectively, will be the terminology with which the Examiner refers to the above-described propylene polymers A and B, respectively. Through simple analysis, one of ordinary skill in the art is capable of back-calculating the amount of additives and reinforcing glass fibers relative to the total weight of the blend, based on (i) the amount of additives included in the random propylene ethylene copolymer relative to the weight thereof, (ii) the amount of glass fibers included in the random propylene ethylene copolymer relative to the weight thereof, and (iii) the weight of the random propylene ethylene copolymer relative to the total weight of the blend, i.e., the weight of the random propylene ethylene copolymer and the modified propylene homopolymer, of which adds to 100 wt.%. For example, when the random propylene ethylene copolymer constitutes 60 wt.% of the blend and the modified propylene homopolymer constitutes 40 wt.% of the blend, the amount of additives present relative to the total weight of the blend (i.e., accounting for the polymer blend weights) thus ranges from 1.42 to 19.5 wt.% (i.e., (2.37 wt.%)*0.6 = 1.42 wt.%, (32.5 wt.%)*0.6 = 19.5 wt.%. Similarly, the amount of reinforcing glass fibers relative to the total weight of the blend ranges from 1.8 to 24 wt.%. Thus, it logically follows that if the amount of additives present relative to the total weight of the blend is 1.42 to 19.5 wt.%, and the amount of glass fibers relative to the total weight of the blend is 1.8 to 24 wt.%, the 
In summation, one of ordinary skill in the art recognizes that at a blend weight of 60 wt.% random propylene ethylene copolymer and 40 wt.% modified propylene homopolymer, the blend thus constitutes a composition comprising 56.5 to 96.78 wt.% propylene-based polymers, i.e., a “propylene composition”, from 1.42 to 19.5 wt.% additives, and 1.8 to 24 wt.% glass fibers. Similarly, at a blend weight of 99.9 wt.% random propylene ethylene copolymer and 0.1 wt.% modified propylene homopolymer (as disclosed by Raetzsch), through simple back-calculation, the blend thus constitutes a composition comprising (numbers approximated) 27.5725 to 94.636 wt.% propylene-based polymers, from 2.367 to 32.4675 wt.% additives, and from 2.997 to 39.96 wt.% glass fibers. In either instance, the amount of ethylene content of the random propylene ethylene copolymer ranges from 0.1 to 20 wt.% relative to the weight of the random propylene ethylene copolymer.
Therefore, in accordance with the full scope of the blend weights of the random propylene ethylene copolymer (60 to 99.9 wt.%) and the modified propylene homopolymer (0.1 to 40 wt.%) as disclosed by Raetzsch, in light of the analysis set forth above by the Examiner, Raetzsch implicitly defines a container molded from the composition (hereinafter “container composition”) encompassing from 1.42 to 32.4675 wt.% additives, from 1.8 to 39.96 wt.% reinforcing glass fibers, and from 27.57 to 96.78 wt.% of a ‘polypropylene composition’. The propylene composition would have comprised the random propylene ethylene copolymer having a melt flow rate of from 0.1 prima facie obvious the claimed range of 0.2 to 5 wt.%. As such, it logically follows that the total amount of ethylene also overlaps and therefore renders prima facie obvious the claimed total amount of the polypropylene composition being at most 3 wt.% (see MPEP 2144.05(I)). The amount of the polypropylene composition included in the container composition overlaps and therefore renders prima facie obvious the claimed range of 70 to 95 wt.%. The amount ranges of reinforcing glass fibers and additives, respectively, overlap and therefore render obvious the claimed amount ranges of 5 to 30 wt.% and 0 to 5 wt.%, respectively (see MPEP 2144.05(I) for all overlapping ranges). 
The modified propylene homopolymer reads on the limitations of claim 2. The MFI of the modified propylene homopolymer being from 0.05 to 40 g/10 min overlaps and therefore renders prima facie obvious the claim 19 range of an MFI of at most 5 g/10 min (see MPEP 2144.05(I)). The amount of the random propylene ethylene copolymer being from 60 to 99.9 wt.% of the polypropylene composition included in the container composition, i.e., being from 60 to 99.9 wt.% relative to the modified propylene homopolymer being from 0.1 to 40 wt.%, overlaps and therefore renders prima facie obvious the claimed range of 30 to 70 wt.% relative to the weight of the polypropylene composition (claim 3) (see MPEP 2144.05(I)). The comonomer of the random propylene ethylene copolymer being ethylene reads on the limitations of claims 4 and 17, respectively. The reinforcing fibers being glass fibers reads on the limitation of (claim 12) and the automotive cooling liquid expansion reservoir (claim 14). Additionally or alternatively, given that neither claims 12 nor 14 set forth any further material, structural, or chemical limitations regarding the container being an automotive cooling fluid expansion reservoir, any of the aforementioned containers for automobile applications read on the aforesaid limitations of claims 12 and 14. 
Regarding the limitation in claim 1 of the thermoplastic composition having a melt flow rate of less than 0.3 g/10 min, Raetzsch discloses a substantially identical container composition to the claimed and disclosed thermoplastic composition in terms of the amount of polypropylene composition, the amount of additives, the amount of reinforcing glass fibers, and the melt flow rates (230°C, 2.16 kg) of both the random propylene ethylene copolymer and the modified propylene homopolymer present in the propylene composition of the container composition that forms the container. Further, the amount of ethylene included in both the random propylene ethylene copolymer and the container composition as a whole encompasses embodiments which would have been within the claimed range, i.e., from 0.2 to 5 wt.% relative to the weight of the copolymer and less than 3 wt.% relative to the weight of the thermoplastic composition. Furthermore, similar to Applicant’s disclosure that the thermoplastic composition may be injection or blow molded into the container (where it is noted that Applicant’s specification does not disclose any molding conditions or process steps), Raetzsch discloses process steps, including temperatures and pressures, for both injection molding and blow molding the container [col 7, 1-32]. Further, it is noted that as set forth 
Given that the container composition (and container formed therefrom) of Raetzsch, set forth above, is substantially identical to the instant claimed and disclosed thermoplastic composition in terms of the species and proportions of each of the components in the composition, in terms of the MFI of both of the random propylene ethylene copolymer and the modified propylene homopolymer of the propylene composition, in terms of the amount of ethylene included in the random propylene ethylene copolymer and thus the overall amount of ethylene in the container composition, in terms of the processes for forming the container composition into the container via injection or blow molding, and in terms of the end-use of the container, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the container composition of Raetzsch would have inherently exhibited an MFI of at most 0.3 g/10 min in accordance with ISO 1133 (2.15 kg, 230°C). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I) and (II)). 
Regarding claims 8, 9 and 15, Raetzsch is silent regarding the molding composition having a tensile modulus in accordance with ISO 527-1A at 23°C of at least 2000 MPa and/or a stress at yield as measured according to ISO 527 at 23°C of at least 
However, the same inherency rationale set forth above applies hereto. That is, given that the container composition of Raetzsch is substantially identical to the claimed and disclosed thermoplastic composition as set forth above, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the container composition of Raetzsch would have exhibited a tensile modulus in accordance with ISO 527-1A at 23°C of at least 2000 MPa and/or a stress at yield as measured according to ISO 527 at 23°C of at least 45 MPa (claim 8); a heat deflection temperature (HDT) in accordance with ISO 75 at a load of 0.45 MPa of at least 135°C and/or and HDT at a load of 1.8 MPa of at least 90°C (claim 9); and a tensile modulus of 2300 MPA and/or a stress yield of at least 50 MPa (claim 15). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)).
Regarding claim 11, Raetzsch discloses that the container exhibits high stiffness and toughness, and further, that the wall thickness and container weight may be reduced while maintaining material properties similar to standard injection molded polypropylene parts [col 9, 59-64]. It is noted that Applicant’s specification does not evidence of criticality regarding the wall thickness. In other words, the specification merely concludes that such a thickness can withstand certain temperature and pressure requirements [page 13], but does not provide any data or indicate otherwise that the claimed thickness is critical in achieving said requirements. In other words, across all of the exemplary thermoplastic compositions formed in the Examples section of Applicant’s specification, thickness of the container wall was not a property that was measured or analyzed relative to withstanding particular temperature or pressures. As such, given that there is no evidence of criticality associated with the claimed wall thickness of the container, it is noted that the claimed container wall thickness range is a matter of design choice in the size or shape of the article which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular wall thickness was significant (see MPEP 2144.04(IV)(A) and (B)). As such, one of ordinary skill in the art would have arrived at the claimed wall thickness of at most 5 mm.
Additionally or alternatively, in light of Raetzsch disclosing that the wall thickness and container weight may be reduced as a tradeoff for maintaining material properties, Raetzsch also discloses an example wall thickness of 4 mm for a timing chain cover formed from an alternative polyolefin blend that is within the full scope of the Raetzsch reference [col 14, 42].
While Raetzsch does not explicitly disclose the wall thickness of the container being at most 5 mm as presently claimed, it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. Discovery of an optimum value of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 4 mm, as taught by Raetzsch, as a starting wall thickness for the container and to have increased or decreased the wall thickness of the container relative thereto, including over the presently claimed amount of at most 5 mm, in order to have increased or decreased the weight/cost of the container while increasing or decreasing the material/structural properties thereof based on the end use.

Claims 6, 10, 16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Raetzsch as applied to claims 1 and 5 above, and further in view of Mecklenburg.
Regarding claims 6, 10, 16, and 20, as set forth above in the rejection of claims 1 and 5 under 35 U.S.C. 103, Raetzsch discloses the container formed from the container composition, of which includes glass fibers as reinforcing material. 
Raetzsch is silent regarding the length and diameter of the glass fibers, and is also silent regarding the container composition comprising an adhesion promoter, specifically a modified polyolefin comprising one or more acid anhydride or carboxylic acid groups. 
Mecklenburg discloses the molding composition suitable for forming containers which are exposed to hot water, wash and rinse liquors, and other aggressive materials, 
Raetzsch and Mecklenburg are both directed toward molded containers suitable for use with aggressive media, formed from molding compositions comprising blends of random propylene ethylene copolymer having low amounts of ethylene and propylene homopolymer, said molding compositions having reinforcing glass fibers and additives mixed therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized glass fibers having a length from 3 to 6 mm and a diameter of 10 to 20 µm, as taught by Mecklenburg, as the glass fibers in the container composition of Raetzsch, as the glass fibers having the aforesaid dimensions would have been recognized within the art as suitable for the reinforcing fiber material included in low-ethylene blends of random propylene ethylene copolymers with propylene homopolymers that are molded into containers (see MPEP 2144.07).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a compatibilizer in the container composition of Raetzsch, and more particularly, a propylene polymer graft modified with acid anhydride or carboxylic acid groups, as taught by Mecklenburg, in order to have increased the binding (i.e., adhesion) between the glass fibers and the polypropylene blend, where said species of compatibilizer would have been recognized within the art as suitable for said purpose (see MPEP 2144.07). 
The container composition (and thus the container formed therefrom) of modified Raetzsch would have comprised all of the features set forth above where the glass fibers would have had a length from 3 to 6 mm and a diameter of 10 to 20 µm, of which are within the respective claimed ranges (claims 6 and 20). The container composition would have further comprised a compatibilizer that would have been a propylene polymer graft modified with acid anhydride or carboxylic acid groups, included therein to bind the fibers and the propylene composition (claims 10 and 16).
As such, given the aforesaid modifications to the container composition of Raetzsch regarding the glass fiber diameter and length, the inherency rationale set forth above in paragraphs 31-34 regarding the claim 1 limitation of the thermoplastic composition having a melt flow index of less than 0.3 g/10 min, applies herein to claim 20 as well, of which repeats the aforesaid claim 1 limitation. 




Response to Arguments
Applicant’s arguments, see Remarks filed 28 September 2020, page 8, with respect to the objections to the specification previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The objections to the specification have been withdrawn due to amendments remedying the issues. The Examiner agrees with Applicant regarding the British English spelling of polymerisation. 
Applicant’s arguments, see Remarks page 9, with respect to the objections to claims 1, 5, 9-11, and 16, previously set forth, have been fully considered and are found persuasive. The objections to the claims have been withdrawn due to amendments remedying the issues. 
Applicant’s arguments, see Remarks page 9, with respect to the rejection of claims 2 and 3 under 35 U.S.C. 112(b) previously set forth, have been fully considered and are found persuasive. The aforesaid 112(b) rejection has been withdrawn due to amendments remedying the issues.
Applicant’s remaining arguments, see Remarks pages 9-13, have been fully considered by the Examiner but are not found persuasive. 
On pages 9-11 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Mecklenburg, Applicant asserts, first, that Mecklenburg fails to motivate one of ordinary skill in the art to arrive at the claimed random propylene copolymer, but rather, teaches examples of their polyolefin which include polyethylene, polybutylene, polypropylene, and/or copolymers of ethylene with propylene, etc., and further, that the MFI of said polyolefin has an extremely broad range of 0.2 to 200 g/10 min, which fails to suggest the claimed range of less than 0.7 g/10 min. However, first, it preferably a random copolymer of propylene with an olefin having up to 10 carbon atoms, in particular, ethylene [0028, 0029]. In other words, Mecklenburg explicitly discloses a preferred embodiment where the polyolefin is a random propylene copolymer, where the comonomer is preferably ethylene. In addition to the specific random propylene-ethylene copolymer being explicitly preferred by Mecklenburg, with respect to Applicant’s assertion regarding the other named species as potential alternatives for the polyolefin, it is noted that MPEP 2131.02(II) sets forth that a reference that clearly names the claimed species anticipates the claim, no matter how many other species are named; “However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”. Therefore, given that the random propylene ethylene copolymer is explicitly stated amongst the other alternative species in Mecklenburg (and recited above), and given that Mecklenburg explicitly discloses that the random propylene ethylene copolymer is preferred, it is the Examiner’s position would have been obvious to one of ordinary skill in the art (before the effective filing date of the invention) to have chosen the random propylene ethylene copolymer as the polyolefin under the “Obvious to Try” rationale (see MPEP 2143(E)) with a reasonable expectation that selecting the explicitly named random propylene ethylene copolymer as the polyolefin would have resulted in successful formation of a container formed therefrom, as set forth in the grounds of rejection. 
Furthermore, with regard to the disclosure in Mecklenburg of the MFI of the random propylene ethylene copolymer being from 0.2 to 200 g/10 min, it is noted that the MFI is not a matter of pick and choose under the obvious to try rationale as prima facie obvious the claimed range of at most 0.7 g/10 min (see MPEP 2144.05(I)), where it is noted that MPEP 2123(II) sets forth that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In other words, the broader range of 0.2 to 200 g/10 min disclosed by Mecklenburg is no less valid than a teaching of a more preferred range, and as such, the broader range constitutes a teaching which reads on the claimed range. Additionally, while the teachings of Mecklenburg are not restricted to the broadest range under the guidelines of 2123(II), upon further evaluation of Mecklenburg, it is noted that a preferred MFI range of from 0.5 to 100 g/10 min is disclosed [0030], of which has not been relied upon, but also encompasses MFI values which are within Applicant’s claimed range. Therefore, even if one of ordinary skill in the art were to not utilize the broader MFI range in forming a container from the composition disclosed by Mecklenburg, it still would have been obvious to have utilized the preferred range of from 0.5 to 100 g/10 min, of which reads on the claimed range. 
For at least the reasons set forth above, Applicant’s arguments are not found persuasive. 
In conjunction with Applicant’s assertions addressed supra, Applicant further argues that (with respect to the disclosure of Mecklenburg) given the number of species of polyolefin, given the extremely broad range of MFI, and given that Mecklenburg substantially identical to that which is claimed and disclosed, including the random propylene ethylene copolymer and amount thereof, the MFI thereof, the propylene homopolymer and amount and MFI thereof, the additive species, amount, and properties thereof, among others. Applicant has not provided any factually supported objective evidence of criticality associated with the claimed range of less than 0.3 g/10 min, of which is the standard to which Applicant is held to rebut the prima facie case of obviousness based upon inherency (see MPEP 2112(V) and 2112.01(I) and (II)). In other words, Applicant has not provided any factually supported objective evidence that the composition disclosed by Mecklenburg (as set forth above in the grounds of rejection) would not
On pages 11 and 12 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Raetzsch, Applicant maintains largely similar arguments to those set forth above regarding the rejection under 103 over Mecklenburg. As such, the Examiner maintains a similar response herein. Specifically, Raetzsch explicitly discloses  the random propylene ethylene copolymer, which constitutes a named species that would have been obvious to have selected with a reasonable expectation of success (see MPEP 2131.02(II), 2143(E), and 2143.02(I) & (II)); where the disclosed MFI range of 0.1 to 300 g/10 min, despite the breadth thereof, encompasses and therefore renders prima facie obvious the claimed range of at most 0.7 g/10 min (see MPEP 2144.05(I) and 2123(II)), and the disclosed amount of ethylene for the random propylene ethylene copolymer being from 0.1 to 20 wt.% encompasses and therefore renders prima facie obvious the claimed range of 0.2 to 5 wt.%. For at least these reasons, Applicant’s arguments with respect to the broad disclosure of the components in Raetzsch are not found persuasive.
Additionally, with respect to Applicant’s assertion that the composition disclosed by Raetzsch would not have inherently exhibited the claimed MFI range of less than 0.3 g/10 min, it is noted that in light of the response set forth supra regarding the species and amounts of the components which form the composition, and as is set forth in the grounds of rejection, the composition of Raetzsch is substantially identical to that which is claimed and disclosed. Raetzsch teaches an overlapping amount of ethylene comonomer; an MFI for the random propylene copolymer which encompasses the claimed range; overlapping amounts of random propylene ethylene copolymer and propylene homopolymer; overlapping amounts of fillers; and overlapping amounts and 

Pertinent Prior Art
In order to facilitate compact prosecution, the Examiner would like to direct Applicant’s attention to (newly cited) prior art reference US 2006/0247381 to Mori et al (hereinafter “Mori”). It is noted that Mori is not relied upon herein under any grounds of rejection, but constitutes prior art which is relevant to Applicant’s claims, disclosure, and arguments set forth herein. 
A brief review of Mori reveals a propylene polymer composition comprising 60 to 99 parts by weight of a random propylene/ethylene/α-olefin copolymer, and 1 to 40 parts by weight of an isotactic polypropylene, of which is, inter alia, a propylene/α-olefin random copolymer having a melt flow rate (MFR) measured at 230°C and 2.16 kg of from 0.01 to 400 g/10 min [0009, 0013-0015], where the aforesaid MFR range allows for inter alia, glass fiber, in an amount of not more than 200 parts by weight [0110, 0111]. Mori teaches that the propylene composition can be molded into containers [0112], such as those formed by injection molding or blow molding [0113, 0121, 0122], as well as injection blow molding [0124]. As such, Mori reasonably teaches one of ordinary skill in the art that the MFR range of 0.01 to 400 g/min is suitable for propylene ethylene random copolymers to be included in polypropylene compositions which are injection, blow, or injection blow molded into container articles (see MPEP 2144.07); as well as teaches that the MFR range of from 0.0001 to 800 g/10 min is suitable for the aforesaid (overall) polypropylene composition which is to be injection, blow, or injection blow molded into container articles (see MPEP 2144.07). 
In other words, Mori reasonably teaches before the effective filing date of the invention the aforesaid MFR ranges associated with the random propylene ethylene copolymer and overall propylene polymer composition, respectively, which are suitable for forming injection, blow, or injection blow molded container articles, where the aforesaid respective ranges encompass (and would therefore render prima facie obvious) Applicant’s corresponding claimed ranges, similar to Mecklenburg and Raetzsch set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782